Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/544 439 filed on 24 July 2018. The response filed 26 January 2021 amends claims 1, 7, 15, and 17, cancels claims 2 and 9-14, adds claims 19-22, and presents arguments is hereby acknowledged. 	Claims 1, 3-8, and 15-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 26 January 2021 has been entered.

Response to Arguments
The response filed 26 January 2021 addresses the Drawing objections made on the 26 October 2020 Final Rejection. Applicant arguments and amendments have been fully considered. On pages 13-17 of the 26 January 2021 Remarks, Applicant argues that the switching device, signal converter, encoder, router, network switch, and sound signal emission device or all components within the housing of equipment. Examiner finds these arguments persuasive. Thus, all of the Drawing objections are hereby withdrawn.

Independent Claims 1 and 15
On pages 17-21 of the response filed 26 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 October 2020 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 17-18, Applicant argues that Wang of the Arthur/Zhou/Wang system fails to teach or suggest “said signal (S1) being a video signal or a video plus audio signal” and “at least one signal (S2), comprising a graphical modification of the signal (S1).” Applicant argues that Wang performs an annotation over an image or static image. Applicant argues that their invention “is concerned with establishing a real-time link, so that the remote physician is able to perform graphical drawings over the video captured in the local base.” 	Examiner respectfully disagrees and finds this argument unpersuasive. First, the Applicant’s specification does not provide an explicit definition of “a video signal or a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arthur, in the abstract, discusses “video output generated by medical devices and video captured by a camera, may be transmitted via a network and rendered on the remote device.” Further, FIGs. 9 and 10 of Arthur discuss a video view screen of video output from devices in a medical procedure-room (see paragraphs 0040-0041). Arthur doesn’t explicitly disclose annotations over an image and/or a static image. Zhou, in its Abstract, discloses surgical navigation across a real-time video, specifically regarding augmented reality. One having ordinary skill in the art would combine the teachings of Zhou with Arthur to detail how a plurality of images is a video, and further labels/annotations can occur across an augmented, real-time video (Zhou, 0218). In addition, Wang, in its Abstract, discusses a remote station that receives both video and audio from a robot. Further, the Abstract of Wang discusses “the user at the remote station may annotate the information displayed by the robot monitor to provide a 
On pages 18-20, Applicant argues that the Arthur/Zhou/Wang system fails to teach or suggest “wherein the server (23), being a cloud-based platform, is provided with a tool that allows the signal (SI) be recorded and stored in the cloud-based platform, in order to generate a database and to be available for download by controlled access.” Applicant argues that Arthur does not teach the video of the medical procedure being stored in a cloud. Further, Applicant argues that Zhou is silent as to showing a database or a video storage server. Even further, Applicant argues that Wang does not show the video of the medical procedure being stored in a cloud and having a controlled access. 	Examiner respectfully disagrees and finds this argument unpersuasive. Arthur, in paragraph 0032, discusses a cloud-based system for coordinating diagrams. Further, Arthur, in paragraph 0060, discloses database server 220. Arthur, in paragraph 0061, discloses network connectivity data to control access “to connect a technician to a particular multi-display system 100.” However, Arthur fails to explicitly disclose recording a signal in a database. Zhou, in paragraph 0094, discusses “video images of a recorded procedure.” One having ordinary skill in the art would combine the database 

Dependent Claims 3-8, and 16-22
On pages 17-22 of the response filed 26 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 October 2020 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claims 19-22
On pages 21-22 of the response filed 26 January 2021, Applicant respectfully requests entry and full consideration of Claims 19-22. Examiner acknowledges this request and will now consider newly added claims 19-22.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Claim 20 is objected to as being dependent upon a claim wherein allowable subject matter was indicated in Claim 19.
Claim 21 is objected to as being dependent upon a claim wherein allowable subject matter was indicated in Claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0182244 A1 to Arthur, US PGPUB 2015/0025392 A1 to Zhao et al, and US PGPUB 2014/0176661 A1 to Smurro et al.
Regarding Claim 1, Arthur discloses a system for performing and documenting real-time distance assisted professional procedure, comprising: 	a) an equipment (21) for transmitting a signal (S1) from an input signal (SE) emitted by at least one signal source (20) (FIG. 1, 0045, and 0051-0052 provides for multi-display system 100, i.e. equipment 21, transmits integrated medical images, i.e. signal S1, from input signal 140, i.e. input signal SE, emitted by procedure-room devices 150, i.e. signal source 20), such equipment (21) comprising a video encoder adapted to receive an input signal (SE) and configured to send an output signal (S1) (FIG. 1, 0059, and 0071 provides for multi-display system 100, i.e. equipment 21, comprises encoder/decoder 180, i.e. video encoder, adapted to encode output received from processor 130, i.e. an input signal SE, and configured to send the encoded data stream, i.e. output signal S1), said signal (S1) being a video signal (FIG. 10, 0041, and 0078 provides for video output 151) or a video plus audio signal;  	b) a virtual address (22) receiving the signal (S1) (FIG. 1, 0052, 0059, and 0061 provides for the SITE IP address, i.e. a virtual address, for data center 200 receiving integrated medical images emitted by multi-display system 100, i.e. equipment 21) emitted by the equipment (21) (FIG. 1, 0059, and 0061 provides for the SITE IP Address receiving the encoded data stream, i.e. signal S1, emitted by multi-display system 100, i.e. equipment 21), directing said signal (S1) to at least one server (23) (FIG. 1 and 0059-0060 provides for remote data center directs the encoded data stream, i.e. signal S1, to video broadcast servers 210, i.e. at least one server 23); and  	c) such server (23) directing the signal (S1) to at least one communication channel (C1) (0061 and 0063-0064 provides for video broadcast servers 210, i.e. at least one server 23, directs the encoded data stream to remote device 170, i.e. communication channel C1), enabling access to at least one user (FIG. 2 and 0063-0064 provides for remote device 170 enables access to a remote technician, i.e. one user); (0063 provides for wherein the remote technician to assist in a procedure, i.e. a participant 25),  	wherein when the user is a participant (25), the participant (25) accesses a communication channel (C2) (0063 and 0065 provides for wherein the remote technician, i.e. a participant 25, accesses/connects directly via remote application 250, i.e. communication channel C2) and emits at least one signal (S2), to at least one device (26), arranged at a local base, configured to receive said signal (S2) (0065 provides for wherein remote technician emits pan/tilt/zoom controls, i.e. signal S2, to camera 260, i.e. at least one device 26, arranged in the procedure room/local base, wherein the procedure room is configured to receive signals from a remote technician), and  	wherein the server (23), being a cloud-based platform (0032 and 0068 provides for wherein video broadcast servers 210, i.e. the server 23, is within a cloud-based data center), is provided with a tool that allows data to be recorded and stored in the cloud-based platform (0008 and 0027 provides for wherein video broadcast servers 210, i.e. the server 23, is provided with a connection/tool that allows case data to be stored in database server 220 is within a cloud-based system), in order to generate a database (0008, 0027, and 0060-0061 provides for video generating a database server 220) and to be available for download by controlled access (0060-0061 provides for the database server 220 stores connectivity data such as user/site permissions for different types of information stored therein, i.e. to be available for download by controlled access). 	Arthur doesn’t explicitly disclose wherein the at least one signal (S2) comprises a graphical modification of the signal (S1); wherein said graphical modification is a (FIG. 1B, 0010, 0057, and 0060 provides for wherein a telestrated signal comprises telestrated illustrations/graphical modification of the real-time endoscope video); 	wherein said graphical modification is a graphic editing on the signal (S1) (0059 and 0060 provides for wherein the telestrated illustrations are a graphic editing of endoscope images, i.e. signal S1). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Zhao for surgical telestration using raw video overlaid with remote drawings. The surgical telestration of Zhao, when implemented with the remote-assisted medical procedures of the Arthur system, will allow one of ordinary skill in the art to allow a remote proctor to receive, view, annotate, and transmit real time images from a display. One of ordinary skill in the art would be motivated to utilize the surgical telestration of Zhao with the remote-assisted medical procedures of the Arthur system in order to allow a surgeon in a remote location to teach an operating surgeon during a live surgery. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the surgical telestration of Zhao with the remote-assisted medical procedures of the Arthur system for the desirable purpose of expanding surgery education using real-time video and annotation. 	The Arthur/Zhao system doesn’t explicitly disclose wherein the data recorded (FIG. 5, 0031, 0050, and 0091 provides for storing/capturing video image signals in Surgicom Telenetwork server #3). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Smurro for storing video images for surgical telementoring. The imaging storage of Smurro, when implemented with the remote-assisted medical procedures of the Arthur/Zhao system, will allow one of ordinary skill in the art to store telestrated images and video. One of ordinary skill in the art would be motivated to utilize the imaging storage of Smurro with the remote-assisted medical procedures of the Arthur/Zhao system in order to allow a surgeon in a remote location to store the lessons given to an operating surgeon during a live surgery. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the imaging storage of Smurro with the remote-assisted medical procedures of the Arthur/Zhao system for the desirable purpose of expanding surgery education to students who were not able to attend the live surgery.
Regarding Claim 3, the Arthur/Zhao/Smurro system discloses the system according to claim 1, wherein said communication channel (C2) is of the videoconferencing channel type, screen sharing type, or both, wherein said communication channel (C2) allows access by other users (Arthur, 0065 provides for wherein accesses/connects directly via remote application 250, i.e. communication channel C2, comprises communication via video conferencing, wherein video conferencing allows access by the physician, i.e. other users).
Regarding Claim 5, the Arthur/Zhao/Smurro system discloses the system according to claim 1, wherein the communication channel (C2) is adapted to transmit a command signal to at least one device (26) adapted to receive a command signal (Arthur, 0063 and 0065 provides for wherein remote application 250, i.e. communication channel C2, is adapted to transmit pan/tilt/zoom controls, i.e. a command signal, to camera 260, i.e. device 26), wherein such device (26) performs said command (Arthur, 0063 and 0065 provides for wherein camera 260, i.e. device 26, performs the transmitted pan/tilt/zoom controls, i.e. a command signal).
Regarding Claim 7, the Arthur/Zhao/Smurro system discloses the system according to claim 1, wherein said equipment (21) is connected to at least one network router for connection to at least one device (26) comprising one participant (25) (Arthur, FIG. 2, 0065, and 0071 provides for wherein multi-display system 100, i.e. equipment 21, is connected to router 290, i.e. network router, for wireless connection to camera 260, i.e. device 26, comprising remote technician, i.e. a participant 25).
Regarding Claim 8, the Arthur/Zhao/Smurro system discloses the system according to claim 1, further comprising documenting procedures and data at a database for subsequent review, analysis, data abstraction and study/perfecting of the professional procedures performed (Arthur, FIG. 1, 0056, and 0060-0062 provides for recording/documenting information regarding the steps performed, i.e. procedures and data, at database 220, wherein the information is for review of procedures performed, i.e. review, analysis, data abstraction and study/perfecting)
Regarding Claim 22, the Arthur/Zhao/Smurro system discloses the system according to claim 7, wherein the connection to the at least one device (26) comprising one participant (25) is a wireless connection (Smurro, 0051 provides for LAN, WAN, and we-based tele-proctors and clients). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Smurro for utilizing a web-based protocol for tele-network surgical network. The web-based protocol of Smurro, when implemented with the remote-assisted medical procedures of the Arthur/Zhao system, will allow one of ordinary skill in the art to designate a specific protocol. One of ordinary skill in the art would be motivated to utilize the web-based protocol of Smurro with the remote-assisted medical procedures of the Arthur/Zhao system in order to allow a telenetwork to communicate wirelessly. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the web-based protocol of Smurro with the remote-assisted medical procedures of the Arthur/Zhao system for the desirable purpose of communicating live surgery information wirelessly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Arthur/Zhao/Smurro system as applied to claim 1 above, and further in view of US PGPUB 2012/0072024 A1 to Wang et al.
Regarding Claim 4, the Arthur/Zhao/Smurro system discloses the system according to claim 1, wherein the communication of said participant (25) with other users is made via modification of the signal (S1) (Arthur, 0051 and 0065 provides for wherein the communication of the remote technician, i.e. a participant 25, with other users is made via modification/control the integrated medical images of the encoded data stream, i.e. signal S1). 	The Arthur/Zhao/Smurro system doesn’t explicitly disclose such modification being shared among other users through a screen sharing. 	Wang, in a similar field of endeavor, discloses such modification being shared among other users through a screen sharing (FIG. 5 and 0045 provides for wherein first screen field 122, i.e. at least one signal S2, comprises an annotation of the image in the first screen field 122 being shared from remote doctor to site personnel). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for allowing a remote doctor to assist robot personnel using images of a live surgery that are annotated remotely. The remote annotations of Wang, when implemented with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system, will allow one of ordinary skill in the art to configure an application program to include images from a remote doctor during a surgery. One of ordinary skill in the art would be motivated to utilize the remote annotations of Wang with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system in order to allow a remote doctor to assist with a surgery via the Internet. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the remote annotations of Wang with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system for the desirable purpose of communicating across the .

Claims 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Arthur/Zhao/Smurro system as applied to claim 1 above, and further in view of US PGPUB 2009/0097548 A1 to Karczewicz et al.
Regarding Claim 6, the Arthur/Zhao/Smurro system discloses the system according to claim 1. 	The Arthur/Zhao/Smurro system doesn’t explicitly disclose wherein said video encoder is adapted to adjust the output signal (S1) quality as a function of the quality of the connection detected at the communication channel (C1). 	Karczewicz, in a similar field of endeavor, discloses wherein said video encoder is adapted to adjust the output signal (S1) quality as a function of the quality of the connection detected at the communication channel (C1) (FIG. 2 and 0050 provides for wherein enhancement layer encoder 32, i.e. video encoder, is adapted to adjust video data, i.e. output signal S1, quality level of a connection between source device 14 and destination device 12, i.e. connection at communication channel C1).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karczewicz for enhancing the quality of video data of an online connection. The video quality enhancements of Karczewicz, when implemented with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system, will allow one of ordinary skill in the art to configure a system with optimal quality for the connections. One of ordinary skill in 
Regarding Claim 15, Arthur discloses a process for performing and documenting real-time distance assisted professional procedure comprising employing a system for performing and documenting real-time distance assisted professional procedure, the system comprising: 	a) an equipment (21) for transmitting a signal (S1) from an input signal (SE) emitted by at least one signal source (20) (FIG. 1, 0045, and 0051-0052 provides for multi-display system 100, i.e. equipment 21, transmits integrated medical images, i.e. signal S1, from input signal 140, i.e. input signal SE, emitted by procedure-room devices 150, i.e. signal source 20), such equipment (21) comprising video encoder adapted to receive an input signal (SE) and configured to send an output signal (S1) (FIG. 1, 0059, and 0071 provides for multi-display system 100, i.e. equipment 21, comprises encoder/decoder 180, i.e. video encoder, adapted to encode output received from processor 130, i.e. an input signal SE, and configured to send the encoded data stream, i.e. output signal S1), said signal (S1) being a video signal (FIG. 10, 0041, and 0078 provides for video output 151) or a video plus audio signal; (FIG. 1, 0052, 0059, and 0061 provides for the SITE IP address, i.e. a virtual address, for data center 200 receiving integrated medical images emitted by multi-display system 100, i.e. equipment 21) emitted by the equipment (21) (FIG. 1, 0059, and 0061 provides for the SITE IP Address receiving the encoded data stream, i.e. signal S1, emitted by multi-display system 100, i.e. equipment 21), directing the output signal (S1) to at least one server (23) (FIG. 1 and 0059-0060 provides for remote data center directs the encoded data stream, i.e. signal S1, to video broadcast servers 210, i.e. at least one server 23), said server being a cloud-based platform (0032 and 0070 provides for a cloud-based system); and  	c) said server (23) directing the output signal (S1) to at least one communication channel (C1) (0061 and 0063-0064 provides for video broadcast servers 210, i.e. at least one server 23, directs the encoded data stream to remote device 170, i.e. communication channel C1), enabling access to at least one user (FIG. 2 and 0063-0064 provides for remote device 170 enables access to a remote technician, i.e. one user);  	wherein the user is a spectator (24) or a participant (25) (0063 provides for wherein the remote technician to assist in a procedure, i.e. a participant 25), and  	wherein when the user is a participant (25), the participant (25) accesses a communication channel (C2) (0063 and 0065 provides for wherein the remote technician, i.e. a participant 25, accesses/connects directly via remote application 250, i.e. communication channel C2), emitting at least one signal (S2) to at least one device (26) configured to receive said signal (S2) (0065 provides for wherein remote technician emits pan/tilt/zoom controls, i.e. signal S2, to camera 260, i.e. at least one device 26, wherein the procedure room is configured to receive signals from a remote technician); and  	the process comprising the steps of:  	receiving, by means of the video encoder (12) comprised in the equipment (21), the input signal (SE) emitted by the at least one signal source (20) (FIG. 1, 0052, 0059, and 0071 provides for receiving, by means of the encoder/decoder 180, i.e. encoder 12, comprised in the multi-display system 100, i.e. equipment 21, the input signal 140, i.e. input signal SE, emitted by procedure-room devices 150, i.e. signal source 20);  	transmitting the output signal (S1), by the video encoder (12) (FIG. 1, 0052, 0059, and 0071 provides for sending/transmitting the encoded data stream, i.e. output signal, by encoder/decoder 180, i.e. encoder 12), to the virtual address (22) (FIG. 1, 0052, 0059, and 0061 provides for the SITE IP address, i.e. a virtual address, for data center 200 receiving integrated medical images emitted by multi-display system 100, i.e. equipment 21);  	directing the output signal (S1) to the server (23) (FIG. 1 and 0059-0060 provides for remote data center directs the encoded data stream, i.e. signal S1, to video broadcast servers 210, i.e. at least one server 23), by the virtual address (22) (FIG. 1, 0052, 0059, and 0061 provides for the SITE IP address, i.e. a virtual address, for data center 200 receiving integrated medical images emitted by multi-display system 100, i.e. equipment 21); 	directing, by the server (23), the output signal (S1) to the at least one communication channel (C1) (0061 and 0063-0064 provides for directing, by the video broadcast servers 210, i.e. at least one server 23, the encoded data stream to remote device 170, i.e. communication channel C1) enabling access to at least one remote user (FIG. 2 and 0063-0064 provides for remote device 170 enables access to a remote technician, i.e. one user), wherein the remote user being either a spectator (24) or a participant (25) (0063 provides for wherein the remote technician to assist in a procedure, i.e. a participant 25), in which a participant (25) is able to emit the at least one signal (S2), to at least one device (26), arranged at a local base, configured to receive said signal (S2) (0065 provides for wherein remote technician emits pan/tilt/zoom controls, i.e. signal S2, to camera 260, i.e. at least one device 26, arranged in the procedure room/local base, wherein the procedure room is configured to receive signals from a remote technician), and 	recording and storing the data in the cloud-based platform of the server (23) (0008 and 0027 provides for storing case data in the cloud-based system of video broadcast servers 210, i.e. the server 23), and generating a database (0008, 0027, and 0060-0061 provides for video generating a database server 220) in order to make available the signal (S1) for download by controlled access (0060-0061 provides for the database server 220 stores connectivity data such as user/site permissions for different types of information stored therein, i.e. to be available for download by controlled access). 	Arthur doesn’t explicitly disclose wherein the video encoder (12) is adapted to adjust the output signal (S1) quality as a function of the quality of an internet connection detected by the video encoder (12); wherein the at least one signal (S2) comprising a graphical modification of the output signal (S1); wherein said graphical modification is a (FIG. 1B, 0010, 0057, and 0060 provides for wherein a telestrated signal comprises telestrated illustrations/graphical modification of the real-time endoscope video); and 	wherein said graphical modification is a graphic editing on the signal (S1) (0059 and 0060 provides for wherein the telestrated illustrations are a graphic editing of endoscope images, i.e. signal S1). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Zhao for surgical telestration using raw video overlaid with remote drawings. The surgical telestration of Zhao, when implemented with the remote-assisted medical procedures of the Arthur system, will allow one of ordinary skill in the art to allow a remote proctor to receive, view, annotate, and transmit real time images from a display. One of ordinary skill in the art would be motivated to utilize the surgical telestration of Zhao with the remote-assisted medical procedures of the Arthur system in order to allow a surgeon in a remote location to teach an operating surgeon during a live surgery. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the surgical telestration of Zhao with the remote-assisted medical procedures of the Arthur system for the desirable purpose of expanding surgery education using real-time video and annotation. 	The Arthur/Zhao system doesn’t explicitly disclose wherein the video encoder (FIG. 5, 0031, 0050, and 0091 provides for storing/capturing video image signals in Surgicom Telenetwork server #3). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Smurro for storing video images for surgical telementoring. The imaging storage of Smurro, when implemented with the remote-assisted medical procedures of the Arthur/Zhao system, will allow one of ordinary skill in the art to store telestrated images and video. One of ordinary skill in the art would be motivated to utilize the imaging storage of Smurro with the remote-assisted medical procedures of the Arthur/Zhao system in order to allow a surgeon in a remote location to store the lessons given to an operating surgeon during a live surgery. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the imaging storage of Smurro with the remote-assisted medical procedures of the Arthur/Zhao system for the desirable purpose of expanding surgery education to students who were not able to attend the live surgery. 	The Arthur/Zhao/Smurro system doesn’t explicitly disclose wherein the video encoder (12) is adapted to adjust the output signal (S1) quality as a function of the quality of an internet connection detected by the video encoder (12). 	Karczewicz, in a similar field of endeavor, discloses wherein a video encoder (12) (FIG. 2 and 0050 provides for wherein enhancement layer encoder 32, i.e. video encoder, is adapted to adjust video data, i.e. output signal S1, quality level of a connection between source device 14 and destination device 12, i.e. internet connection at communication channel C1).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karczewicz for enhancing the quality of video data of an online connection. The video quality enhancements of Karczewicz, when implemented with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system, will allow one of ordinary skill in the art to configure a system with optimal quality for the connections. One of ordinary skill in the art would be motivated to utilize the video quality enhancements of Karczewicz with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system in order to communicate across the internet using the best quality possible. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the video quality enhancements of Karczewicz with the remote-assisted medical procedures of the Arthur/Zhao/Smurro system for the desirable purpose of enhancing video data to the best/most optimal quality.
Regarding Claim 16, the Arthur/Zhao/Smurro/Karczewicz system discloses the process according to claim 15, wherein the process is an assisted surgery or medical procedure (Arthur, 0051 provides for an assisted medical procedure).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the Arthur/Zhao/Smurro/Karczewicz system as applied to claim 15 above, and further in view of US PGPUB 2012/0072024 A1 to Wang et al and US PGPUB 2010/0049824 A1 to Hu.
Regarding Claim 18, the Arthur/Zhao/Smurro/Karczewicz system discloses the process according to claim 15, further comprising employing the equipment (21) (Arthur, 0052 provides for multi-display system 100, i.e. equipment 21), wherein the equipment (21) is a device for performing and documenting real-time distance assisted professional procedure (Arthur, FIG. 1 and 0051-0052 provides for multi-display system 100, i.e. equipment 21, is a device/system for an assisted medical procedure), the device comprising: 	a) at least one encoder (12) (Arthur, FIG. 1, 0052, and 0059 provides for encoder/decoder 180, i.e. encoder 12);  	b) at least one router (13) (Arthur, FIG. 2 and 0071-0072 provides for router 290); and 	wherein said at least one encoder (12) is adapted to receive an input signal (SE) and configured to send the output signal (S1) (Arthur, FIG. 1, 0052, 0059, and 0071 provides for wherein encoder/decoder 180, i.e. encoder 12, is adapted to receive input signal 140, i.e. input signal SE, and configured to send encoded data stream, i.e. output signal S1) to a virtual address (22) (Arthur, FIG. 1, 0052, 0059, and 0061 provides for the SITE IP address, i.e. a virtual address, for data center 200 receiving integrated medical images emitted by multi-display system 100, i.e. equipment 21), 	wherein said communication channel (C2) is of the videoconferencing (Arthur, 0065 provides for wherein accesses/connects directly via remote application 250, i.e. communication channel C2, comprises communication via video conferencing), and  	wherein the at least one participant (25) modifies the output signal (S1) (Arthur, 0051 and 0065 provides for wherein the communication of the remote technician, i.e. a participant 25, with other users is made via modification/control the integrated medical images of the encoded data stream, i.e. signal S1)  and sends the signal (S2) to other users (Arthur, 0051 and 0065 provides for wherein remote technician, i.e. participant 25, sends pan/tilt/zoom controls, i.e. signal S2, in the video conference, wherein the conference comprises the physician, i.e. other users) and to the at least one device (26) configured to receive said signal (S2) and which is connected to the at least one participant (25) (Arthur, 0051, 0063, and 0065 provides for wherein the pan/tilt/zoom controls, i.e. signal S2, is sent to camera 260, i.e. device 26, wherein camera 260 is configured to receive pan/tilt/zoom controls and which is connected to the remote technician, i.e. a participant 25). 	The Arthur/Zhao/Smurro/Karczewicz system doesn’t explicitly disclose c) at least one network switch (14); wherein said at least one encoder (12) and said at least one router (13) are associated with the at least one network switch (14); and wherein said communication channel (C2) is of the screen sharing type. 	Wang, in a similar field of endeavor, discloses wherein a communication channel (C2) is of a screen sharing type (FIG. 5 and 0045 provides for wherein first screen field 122, i.e. at least one signal S2, comprises an annotation of the image in the first screen field 122 being shared from remote doctor to site personnel). 	One of ordinary skill in the art before the effectively filed date of the claimed (FIG. 1 and 0025 provides for switches 113-117, i.e. network switch 14); and 	wherein said at least one encoder (12) and said at least one router (13) are associated with the at least one network switch (14) (FIG. 1, 0027, and 0033 provides for encoder 189 , i.e. encoder 12, and router of RG 122, i.e. router 13, are connected/associated with Access Network 130 with switches 113-117, i.e. network switch 14). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hu for implementing TCP/IP addressing with network routers and network switches. The TCP/IP addressing of Hu, when implemented with the remote-assisted medical procedures of the Arthur/Zhao/Smurro/Karczewicz/Wang system, will allow one of ordinary skill in the art to configure a system with Internet-based devices. One of ordinary skill in the art would be motivated to utilize the TCP/IP addressing of Hu with the remote-assisted medical procedures of the Arthur/Zhao/Smurro/Karczewicz/Wang system in order to communicate across the internet using the standard communication protocol. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the TCP/IP addressing of Hu with the remote-assisted medical procedures of the Arthur/Zhao/Smurro/Karczewicz/Wang system for the desirable purpose of communicating across the internet using TCP/IP addresses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0210411 A1 to Mentis discloses annotating endoscopic video.
US PGPUB 2004/0070674 A1 to Foote et al discloses recording captured video of surgery at a local location viewed by a doctor at a remote location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459